Citation Nr: 1743285	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a right knee disorder. 

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to an initial rating higher than 70 percent for a psychiatric disorder.

5. Entitlement to an initial rating higher than 10 percent for a traumatic brain injury (TBI).

6. Entitlement to an initial rating higher than 20 percent for a left shoulder disability (dislocation with residual hill-sacks lesion).

7. Entitlement to an initial compensable rating prior to August 17, 2010, and a rating higher than 20 percent since August 17, 2010, for a right shoulder disability (status post right clavicular fracture).
8. Entitlement to an initial rating higher than 10 percent for right foot pes planus and plantar fasciitis with heel spurs prior to May 15, 2015. 

9. Entitlement to an initial rating higher than 10 percent for left foot pes planus and plantar fasciitis with heel spurs prior to May 15, 2015. 

10. Entitlement to an initial rating higher than 30 percent for bilateral pes planus with plantar fasciitis since May 15, 2015.

11. Entitlement to an initial rating higher than 10 percent for a right great toe disability (right great toe hallux valgus).

12. Entitlement to an initial compensable rating prior to February 14, 2011, and a rating higher than 10 percent since February 14, 2011, for a right elbow disability (lateral epicondylitis).

13. Entitlement to an initial compensable rating prior to August 17, 2010, and a rating higher than 10 percent since August 7, 2010, for a left knee disability (patellofemoral pain syndrome).

14. Entitlement to an initial rating higher than 10 percent evaluation in excess of 10 percent for a right ankle disability (sprain with talus osteochondral lesion status post-surgery).


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran had active service from November 1988 to November 1992 and from April 2005 to November 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009, January 2011, and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a February 2015 decision, the Board denied entitlement to an earlier effective date for the grant of service connection for TBI, granted an earlier effective date for the grant of service connection for allergic rhinitis, denied a higher initial rating for allergic rhinitis, and granted service connection for PTSD; the decision was appealed but dismissed by the United States Court of Appeals for Veterans Claims in August 2015.

The claims listed on the title page of this decision were remanded for further development in February 2015 and January 2017.

The Board notes that VA treatment records dated from September 2005 to April 2017 were added to the claims file subsequent to the issuance of an April 2017 Supplemental Statement of the Case without a waiver of RO adjudication.  However, as these records contain information redundant of that already of record, and the RO considered these records in a May 2017 rating decision, the additional evidence does not require review by the RO prior to adjudication by the Board.

The issues of entitlement to service connection for lumbar spine and right knee disabilities and increased initial ratings for right elbow, left knee, and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has a bilateral hearing loss for VA purposes at this time.

2.  The most probative evidence of record indicates that the Veteran's psychiatric disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

3.  The most probative evidence of record indicates that the Veteran's TBI residuals have been manifested by subjective complaints of headaches, and dizziness.

4.  Throughout the period on appeal, the most probative evidence of record indicates that the Veteran's right and left shoulder disabilities have been manifested by no more than painful motion.

5.  Prior to May 15, 2015, the most probative evidence of record indicates that the Veteran's right and left foot disabilities were manifested by the need for orthotics and pain on palpation; severe flatfoot with objective evidence of marked deformity, accentuated pain on manipulation and use, swelling or characteristic callosities have not been shown.

6.  Since May 15, 2015, the most probative evidence of record demonstrates that the Veteran's bilateral foot disability has been manifested by objective evidence of marked deformity and accentuated pain on manipulation and use of the feet; actual loss of use of the left foot has not been shown.

7.  The Veteran is in receipt of the maximum schedular rating of 10 percent for his right great toe disability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an initial disability rating higher than 70 percent for a service-connected psychiatric disorder, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes (DCs) 9434, 9422 (2016).

3.  The criteria for an initial rating higher than 10 percent for TBI residuals are not met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a, DC 8045 (2016).

4.  The criteria for a disability rating higher than 20 percent for a left shoulder disability, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5203 (2016).

5.  Prior to August 17, 2010, the criteria for an initial 20 percent rating, but no higher, for a right shoulder disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5203 (2016).

6.  Since August 17, 2010, the criteria for a rating higher than 20 percent, for a right shoulder disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5203 (2016).

7.  Prior to May 15, 2015, the criteria for ratings higher than 10 percent, each, for right and left foot disabilities, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5276 (2016).

8.  Since May 15, 2015, the criteria for an evaluation higher than a 30 percent rating for a bilateral foot disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5276 (2016).

9.  Criteria for an initial rating higher than 10 percent for a right great toe disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

 In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration.

While the Board is remanding for additional VA treatment records potentially relevant to the Veteran's claims for an increased rating for left knee and right ankle disabilities, and claims for service connection for right knee and back disabilities, in conjunction with a request for additional VA examinations, neither the Veteran nor the record provides a reason to believe any outstanding records may be relevant to the claim for service connection for bilateral hearing loss or increased initial ratings for a psychiatric disorder and TBI or bilateral shoulder, bilateral foot, and right great toe disabilities.  Specifically, the Veteran does not contend that there are any outstanding VA treatment records which address any currently diagnosed bilateral hearing loss that is sufficient for VA purposes, or nature and severity of his psychiatric disorder and TBI or bilateral shoulder, bilateral foot, and right great toe disabilities.  Accordingly, a remand of these claims for the procurement of the treatment records would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the claim for service connection for hearing loss, VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed bilateral hearing loss disability.  The Board finds that the VA examiner considered the evidence of record and the reported history of the Veteran and conducted a thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matter.  Hence, the Board finds that the VA examinations and medical opinions, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Veteran was afforded most recently afforded VA examinations in May 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric disorder and TBI or bilateral shoulder, bilateral foot, and right great toe disabilities.

During the course of this appeal, the Court decided Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  With regard to the claims for bilateral shoulder and bilateral foot disabilities, the Board finds the VA examinations of record are adequate under Correia.  First, the Board notes that retroactive range of motion testing cannot be performed.  Next, Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id. at *8 n.7.  Additionally, Correia indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged." Id.  Here, the record shows that the Veteran has service-connected bilateral shoulder and foot disabilities, so there is no opposite undamaged joint to compare.  Thus, the Board finds that the VA examinations are adequate and provide the information necessary to evaluate his orthopedic disabilities during the periods on appeal.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
In addition, certain diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has bilateral hearing loss due to acoustic trauma during service.

Hearing impairment is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In this case, however, there is no evidence of a bilateral hearing loss disability for VA purposes during the period under appellate review.

As the Veteran had military occupational specialties of working as security supply and as a Seabee, exposure to acoustic trauma is conceded.  See, January 2011 rating decision.  However, the Board has reviewed the evidence of record and finds that the Veteran has not demonstrated that he has bilateral hearing loss for VA purposes at this time.

With the exception of a July 2008 audiogram of the left ear which indicates hearing loss for VA purposes, the STRs demonstrate non-disabling bilateral hearing loss.

On February 2010 VA audiological examination, pure tone thresholds for the right ear, in decibels, at 500, 1000, 2000, 30000, and 4000 Hz were as follows: 15, 15, 10, 10, and 10 decibels and pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz as follows: 15, 10, 15, 25 and 20 decibels.  Word recognition was excellent, bilaterally.  The examiner diagnosed clinically normal hearing in the right ear hearing and non-disabling hearing in the left ear.  This evidence does not support hearing loss for VA purposes under 38 C.F.R. § 3.385.

On May 2015 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with a history of service aboard ship for 4 years and claimed in-service acoustic trauma due to heavy equipment, aircraft noise, needle guns, deck grinders, and laundry rooms with use of hearing protection.  Pure tone thresholds for the right ear, in decibels, at 500, 1000, 2000, 30000, and 4000 Hz were as follows: 5, 0, 10, 10, and 5 decibels and pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz as follows: 5, 0, 10, 15, and 10 decibels.  The CNC word list speech recognition score revealed 96% bilaterally.  The examiner diagnosed normal hearing for the ears, bilaterally.  The audiologist opined that the (non-disabling) bilateral hearing loss was not related to the Veteran's service.
The VA audiological examinations that failed to diagnose bilateral hearing loss for VA purposes weigh heavily against the Veteran's claim.

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Board has considered the statements from the Veteran submitted through various written correspondence with respect to his reduced hearing acuity in the right and left ear.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the evidence during the period on appeal fails to establish that he currently has a bilateral hearing loss for VA compensation purposes.  The presence of a current disability is paramount.  As such, the claim of entitlement to service connection for bilateral hearing loss is denied.

It is important for the Veteran to understand the fact that the Board acknowledges that he currently experiences some bilateral hearing loss.  Although he may have experienced decreased hearing acuity during and after his service due to acoustic trauma, the audiological findings of record do not necessarily support a finding that the Veteran has a bilateral hearing loss for VA purposes at this time.  The Veteran's bilateral hearing, while perhaps not as good as it once was, is still within a range of normal.  As there is no evidence that the Veteran currently has a bilateral hearing loss disability for VA purposes, entitlement to service connection for bilateral hearing loss must be denied.

The Board has taken the contention that the Veteran has a currently diagnosed bilateral hearing loss disability that is related to his service seriously.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a current bilateral hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).
The evidence during the period on appeal fails to establish that he currently has bilateral hearing loss for VA compensation purposes.  The presence of a current disability is paramount. 

As there is no evidence that the Veteran currently has a bilateral hearing loss disability for VA purposes, entitlement to service connection for bilateral hearing loss must be denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).
Psychiatric disorders

In this case, the Veteran has claimed that his service-connected psychiatric disorder is more severe than his current evaluation.

Historically, in December 2011, the RO granted service connection for major depressive disorder (MDD), evaluated as 70 percent disabling effective from November 12, 2008 (the date after release from active duty), pursuant to Diagnostic Code 9434.  A March 2015 rating decision granted service connection for posttraumatic stress disorder (PTSD), effective November 12, 2008, and combined PTSD with the 70 percent rating for MDD, effective November 12, 2008, pursuant to Diagnostic Code 9422 (other-specified mental disorder).  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 70 percent, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.  

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." Id. 

A GAF score in the range of 61-70 indicates some "mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships." Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 2.

Turning to the merits of the claim, the STRs include a November 2007 Medical Board report which shows that the Veteran's symptoms included avoidance of crowds, sleep problems, and a quick temper.

On February 2008 VA mental disorders examination, it was noted that the Veteran was divorced for 13 years and had no children.  He had a few friends, liked to work on cars, and enjoyed going to comedy clubs.  He was functional for the most part, but complained about mistreatment by the Navy.  He had a difficult personality style that likely repelled friends and intimate relationships.  He had not undergone any treatment or hospitalization for his psychiatric disorder.  His symptoms included chronic anger and dysphoria.

On mental status examination, he was clean, neatly groomed, appropriately dressed, and casually dressed.  Speech was unremarkable and he was cooperative and irritable.  His mood was dysphoric with a pressured affect.  He was oriented to person, time, and place.  Thought process and content was unremarkable.  He had no delusions with judgment and insight was intact.  There was no inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  He had occasionally had homicidal thoughts/ fantasies, but never acted on them.  He had no suicidal thoughts and impulse control was good with no episodes of violence.  He was able to maintain minimum personal hygiene.  He had no problems with activities of daily living, was quite talkative, and tended to be somewhat dramatic.  Overall, he seemed reliable with no obvious psychiatric problem.  Memory was normal.  At that time he was employed full time and had lost 6 weeks of employment during the last 12-month period.  No psychiatric diagnosis was provided, but he was assigned a GAF score of 65.

On May 2008 VA psychiatric examination, mental status examination showed that the Veteran was alert and oriented to person, place, time and circumstance.  He was cooperative with the evaluation process.  His mood was angry with a congruent mood and full and appropriate affect.  Sense of humor was retained.  His thought process was linear and goal-directed.  Thought content was without audiovisual hallucinations.  There were no suicidal or homicidal ideations.  Memory was intact, but insight was poor.  Judgment and impulse control were intact.  Major depressive disorder was diagnosed and a GAF score of 55 was assigned.

An October 2008 private treatment examination reflects that the Veteran presented casually dressed, was pleasant, and cooperative.   He denied any psychotic symptoms.  He was divorced and unemployed, but he lived with a friend and was supported by family and friends. 

On mental status examination, he was alert and oriented to person, place and time.  Insight was good.  Mood was depressed with congruent affect.  He denied homicidal and suicidal ideations.  Major depression, moderate was diagnosed and he was assigned a GAF of 62.

On November 2008 private psychiatric examination, he was oriented to person, time, place and situation.  His memory appeared to be average.

VA treatment records include a January 2009 social work note which shows that on mental status examination, the Veteran was alert and oriented times three and casually dressed.  He was agitated and anxious with limited eye contact.  Speech was fast and pressured, loud, and clear.  Mood was annoyed, irritated and frustrated.  Thought process was circumstantial.  There were no audio/visual hallucinations or delusions.  He did have paranoid thinking regarding police being out to get him.  He denied current and past suicidal ideations.  He reported some feelings of homicidal ideations, but these were not directed at any particular person and no suicidal attempts were reported. 

A February 2009 social work note indicates that the Veteran was recently arrested.  A March 2009 report indicates symptoms of dreams and anger.  He was involved in several yelling matches with other drivers and reported being harassed by police.  He reportedly assaulted an officer. 

From April 2009 to May 2009, the Veteran was hospitalized for treatment of his psychiatric disorder.  An April 2009 report shows that he assaulted a police officer that month. On mental status examination, memory and recall were fair.  Mood was dysphoric and affect was angry/irritable.  There was no evidence of suicidal and homicidal ideations.  Speech was normal and thought process was coherent.  Insight was poor and judgment was impaired.

An April 2009 social work emergency report indicates that he presented voluntarily for increased anger and violence.  He stated that he was increasingly frustrated and that the medications and classes did not decrease his anger.  He had recently been in an emergency department after punching walls and his vehicle.  He was expecting a baby in three weeks.

A May 2009 report indicates multi-axial diagnoses of PTSD, major depression and a GAF score of 40.  He complained of homicidal ideations.  On mental status examination, he was cooperative and asleep on a gurney.  His mood was dysphoric with sad affect.  Thought process was logical and coherent and occasionally circumstantial.  Thought content he was suspicious of people, but he denied auditory and visual hallucination and active suicidal and homicidal ideations.  He denied homicidal ideation.  Another May 2009 report indicates that he had extreme rage, hostile, and negative.  The mood was angry and depressed with an alert and constricted affect.  Thought process was logical and speech was soft and rapid.  Memory was good and judgement was impaired.  Reliability, insight, motivation, and eye contact were poor.

A May 2009 discharge summary indicates that the Veteran was hospitalized for treatment of his psychiatric disorder.  He was depressed and had suicidal ideations on occasion, but did not have a plan.  He had generalized homicidal ideations, but there was no one in particular that he wanted to hurt.  However, he threatened to kill someone if he stayed at the facility too long.  On mental status examination, he was cooperative.  Mood was dysphoric with a sad affect.  Speech was normal.  Thought processes were logical and coherent and occasionally circumstantial.  With regard to thought content, he denied auditory and visual hallucinations.  He also denied homicidal and suicidal ideations.   The diagnoses were PTSD and major depression and he was assigned a GAF score of 40.

In a February 2010 report, a clinician stated that the Veteran's symptoms greatly affected his life and relationships, as well as his ability to function appropriately in society.  He had a history of anger issues that worsened to the point they were debilitating.  He even "went off" on people more easily, including police officers and others in positions of authority. 

Reports dated in March 2010 show that the Veteran denied suicidal and homicidal ideations.  He was diagnosed with PTSD current with agoraphobia and major depressive disorder.  He was assigned a GAF score of 50.  Another report shows that he was oriented times four with an angry affect and loud speech that was pressured and fast.  His thought process was tangential.  Insight and judgment were poor and his attitude was combative.  There were no suicidal or homicidal ideations or evidence of audiovisual hallucinations.  In December 2010, on mental status examination he was angry and his affect outweighed the content of his speech.  However, suicidal or homicidal ideations and psychotic symptoms were not observed.  He was assigned a GAF score of 50.

A January 2011 social work assessment shows that the Veteran was highly agitated, loud, and vocal.  His mood was angry, but he denied any homicidal and suicidal ideations.  It was noted that he acted out and became loud and agitated to gain attention.  Another January 2011 report reflects a GAF score of 50 and a diagnosis of PTSD with moderate symptoms.  His memory was good.  He was angry and depressed with full range affect.  No suicidal or homicidal ideations were indicated.  Insight and judgment were fair.  Thinking process was logical and goal-directed.  There was no evidence of hallucinations or paranoia.

On March 2011 VA mental disorders examination, it was noted that he was in a long distance relationship with his girlfriend and had few friends.  He watched television.  He had no history of suicide attempts or violence/assaultiveness.  He did not abuse substances.  He was taking an anti-depressant.  On mental status examination, he was clean and casually dressed with loud and pressured speech.  He was cooperative with an appropriate affect and agitated, dysphoric mood.  He was oriented times three and thought process was unremarkable.  With regard to thought content, he was preoccupied with his life stressors.  Judgment, insight, and memory were good.  The diagnosis was depressive disorder, NOS (not otherwise specified) and he was assigned a GAF score of 50.  The examiner opined that there was no total occupational and social impairment due to mental disorder signs and symptoms or total occupational and social impairment, due to mental disorder signs and symptoms resulting in deficiencies in the following areas (judgement, thinking, family relations, work, moor od school); criteria which warrant the assignment of a 70% disability evaluation.

With regard to whether there was reduced reliability and productivity due to mental disorder symptoms, he was not working and was extremely frustrated over his life stress, due to his lack of focus.  He would have reduced reliability and productivity is he was employed.
 
An August 2011 report shows that on mental status examination he was adequately dressed and groomed.  He was calm and cooperative.  He was oriented times three and his speech had a regular rate and rhythm.  Thought form was logical and goal-directed.  Mood was down and his affect was angry.  There were no auditory or visual hallucinations.  He was not suicidal or homicidal and there was no evidence of delusions.  Insight and judgement were poor.  He was diagnosed with PTSD, moderate symptoms and was assigned a GAF score of 50.  In July 2012, on mental status examination he was casual in appearance and his thought process was within normal limits.  There were no audiovisual hallucinations or homicidal or suicidal hallucinations.  Mood was within normal limits and affected was limited in range.
From February 2013 to April 2013 mental status examinations indicate that he was somewhat unkempt.  His behavior was cooperative.  Mood was depressed and affect was mild lability, but was able to spontaneously smile.  He denied having any intent to harm anyone.  Speech was loud at times and he used foul language.  He was oriented times three and denied suicidal and homicidal ideations.

A June 2013 report indicates a GAF score of 50.  On mental status examination he was adequately dressed and groomed.  He was calm, cooperative, and grossly to person, place, time and purpose.  Sleep was normal and he was logical and goal-directed.  His mood was sad with an angry affect.  He had no auditory or visual hallucinations or suicidal or homicidal thought content.  There was no evidence of delusions.  Insight and judgment were poor.  The diagnosis was PTSD with moderate symptoms.

On April 2015 VA PTSD examination, the Veteran's symptoms included irritability, avoidance, intrusive thoughts, social isolations, bad dreams, anxiety, depression, persistent dysphoric mood, and anhedonia.  The examiner opined that it was possible to differentiate which symptoms were attributable to TBI noting that the history of recurrent severe headaches likely contributed to his irritability.

The examiner opined that the Veteran's psychiatric disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood; criteria which warrant the assignment of a 70% disability evaluation.  With regard to TBI, the examiner opined that most of his problems were due to his psychiatric disorder. 

With regard to his social/marital and family history, he was dating and had two friends, and a service dog, but was mostly alone.  He was homeless and lived in a RV.  He was unemployed since 2008.  His most recent hospitalization was in 2009.  He had no recent suicidal behavior or psychosis.  He had a long history of behavioral problems that stemmed from his long standing irritability.  He had ongoing conflicts with people who mostly strangers.  His symptoms included anxiety, suspiciousness, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstance, including work or a work-like setting. 

On May 2017 VA PTSD examination, the Veteran indicated that he had a fair relationship with his mother.  He was previously married and his second relationship produced a daughter who he had limited access to due to domestic violence.  He stated that he felt constantly tense and became irate when he was reminded of violations perpetrated against him.  In traffic, he claimed he confronted people that he thought were after him by approaching them with a baseball bat.  He had a history of three prior arrests.  

On mental status examination, he arrived on time to his appointment dressed in clean casual clothing with fair grooming.  His mood was agitated and expansive for the duration of the exam with congruent affect.  He was alert and oriented to person, place, time and situation.  His thought process was paranoid in nature, but there was no evidence of hallucinations or obsessive thinking.  Speech was rambling, irrelevant, fast, loud, and marked with excessive profanity.  His psychomotor activity was agitated; he did not maintain appropriate personal space, fidgeted often, and repeatedly slammed his fists on the desk.  Insight and judgment were poor and he did not present as a reliable historian.  He was minimally cooperative, spoke to his own agenda, and was only minimally redirectable.  The examiner diagnosed other-specified mental disorder and opined that the Veteran did not meet criteria for PTSD or depressive disorder.  However, he did indicate that his lack of interest in activities was due to paranoia, not anhedonia.

His symptoms included depressed mood, suspiciousness, chronic sleep impairment; mild memory loss; speech intermittently illogical, obscure, or irrelevant; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence, and grossly inappropriate behavior. 

The examiner opined that the Veteran's psychiatric disorder was best summarized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood; criteria which warrant the assignment of a 70% disability evaluation.

With regard to whether it is possible to differentiate what portion of the occupational and social impairment was caused by the TBI, the examiner cited the TBI provider's opinion that his headaches and memory loss can also be due to his comorbid mental health condition.  The examiner could not determine the percentage of the symptoms attributed to TBI versus those attributable to his psychiatric disorder without resorting to mere speculation, but the examiner did opine that it is more than 50%.

After review of the evidence, the Board finds that a higher evaluation of 100 percent for the Veteran's psychiatric disorder is not warranted.  The Veteran's GAF scores have ranged from 40, indicative of some impairment in reality testing or communication, to 65, indicative of mild symptoms.  Although the May 2017 VA examination indicated grossly inappropriate behavior (approaching individuals with a baseball bat and alleged assault of an officer), which warrants the assignment of a 100% evaluation, overall, the evidence of record supports the assignment of no higher than a 70% evaluation.  In this regard, the VA examiners, including the May 2017 VA examiner, have consistently opined that the Veteran's psychiatric disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood; criteria which warrant the assignment of a 70% disability evaluation.

While the record reflects that the Veteran experienced grossly inappropriate behavior on the most recent VA examination, there was no evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  The Board fully recognizes that the listed symptoms for a 100 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  While total occupational impairment due to his psychiatric disorder has been demonstrated, as will be discussed in further detail below, total social impairment, as contemplated by the rating criteria, is simply not shown or even approximated. 

It is important for the Veteran to understand that a disability evaluation of 70 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 70 percent evaluation.  The Veteran's statements made during the numerous VA examinations in many respects support a 70% evaluation, not a 100% finding.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period.

TBI

The Veteran contends that his TBI is more severe than his 10 percent evaluation indicates.

Historically, in December 2011, the RO granted service connection for TBI, evaluated as 10 percent disabling effective from November 17, 2009 (date of service connection claim), pursuant to Diagnostic Code 8045.  In September 2009, the RO granted service connection for migraine headaches, effective November 12, 2008, pursuant to Diagnostic Code 8100.  As previously discussed, the RO granted service connection for a psychiatric disorder, rated as 70 percent disabling.  The RO also granted service connection for tinnitus, rated as 10 percent disabling.

Initially, the Board notes that the rating criteria for TBI, under 38 C.F.R. § 4.124a , Diagnostic Code (DC) 8045 are complex.  A Veteran is evaluated based on three main areas of functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 (2016).  Each of these main areas has up to 10 subsets of criteria.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of those brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive functions are evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are rated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, is separately rated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, DC 8045.

Emotional/behavioral dysfunction is rated under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are rated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

Physical, including neurological, dysfunction is rated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, DC 8045. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, they are rated under the most appropriate diagnostic code.  Each condition should be rated separately, as long as the same signs and symptoms are not used to support more than one rating, and the ratings are combined.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, DC 8045.

The rater should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), or being housebound.  38 C.F.R. § 4.124a, DC 8045. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage rating based on the level of the highest facet as follows: 0 warrants a 0 percent rating; 1 warrants a 10 percent rating; 2 warrants a 40 percent rating; and 3 warrants a 70 percent rating.  For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, DC 8045.

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately rated under another diagnostic code.  In such cases, more than one rating based on the same manifestations is not to be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single rating is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate rating is assigned for each condition.  38 C.F.R. § 4.124a, DC 8045, Note (1) (2016). 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, DC 8045, Note (2) (2016).

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, DC 8045, Note (3).  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under diagnostic code 8045.  38 C.F.R. § 4.124a, DC 8045, Note (4) (2016).

The 10 important facets of cognitive impairment and other residuals of TBI not otherwise classified are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  38 C.F.R. § 4.124a, DC 8045 (2016).

Turning to the merits of the claim, VA treatment records include a January 2009 TBI screening during which it was noted that he suffered a blow to the head after which he was dazed or confused.  He had balance problems or dizziness, irritability, headaches, and sleep problems.  

An October 2009 polytrauma consult report indicates an assessment of poor concentration and memory problems, headaches, sleep disturbances, irritability, and anxiety which may be overlapping symptoms between PCS and PTSD.

In February 2010, he complained of occasional vertigo. 

On August 2010 VA TBI examination, the Veteran presented with a history of a loss of consciousness less than a minute with no post-traumatic amnesia.  The examiner indicated that this would be considered a mild head injury under VA severity ratings.  The Veteran and the examiner both agree that his condition had stabilized.

With regard to headaches, he said that he had migraine headaches, separately diagnosed, which began at the time of his injury.  They were generally "vice-like" and bi-temporal.  They were squeezing and occurred 2 to 3 times per week.  They lasted 5 or 6 hours and lasted up to 24 hours.  They were generally responsive to Motrin to some degree and he generally had no light or sound sensitivity, nausea, or vomiting related to the headaches.  He said that these headaches seemed more tension type to the examiner in presentation.

He had 2 episodes of dizziness or vertigo.  They were corrected by vestibular with repositioning exercises, and were brief, and associated with positional change in his head.  There was no weakness or paralysis.  He did have sleep disturbance manifested by trouble staying and falling asleep on a nightly basis.  He did not take any medication.  Fatigue and malaise were mild.  He had problems ambulating and with balance due to other.  Memory impairment was mild, but he had poor attention and concentration.  He had no difficulty with speech or swallowing difficulties.  He had pain all over his body due to multiple injuries.  There were no bowel or bladder problems.  He had mood swings, anxiety, and depression and suffered from PTSD.  He was also diagnosed with depression and intermittent explosive disorder.  The mood swings, anxiety, depression were not being treated at that time.  His vision did not need correction.  He had decreased hearing after an assault on the left, and ringing in both ears, but it was unclear whether related these symptoms were related to his TBI.  He had normal taste and smell.  There were no epileptic seizures.  He had hypersensitivity to light and sound in general, but not necessarily related to his headaches.  He had irritability and restlessness, but there was no change in any heat or cold intolerance. 

On physical examination, with regard to motor function he was able to get a fairly normal strength.  Tone, reflexes, sensory function, the autonomic nervous system, and cranial nerves were normal.  Gait was abnormal due to non-TBI related disabilities.  With regard to cognitive impairment, he scored 30 out of 30 on the mini mental state.  He seemed to have some problems with some pain during the examination and pain-related behaviors due to his multiple injuries, but the examiner did not detect any obvious other than slight attentional problems.  Vision and hearing were generally normal.  Skin examination indicated superficial abrasions on his left knee and right calf.  There was no obvious dysfunction and no autonomic dysfunction or any other physical findings.  

With regard to the memory, attention, concentration, and executive functions facet, he had mild memory loss.

With regard to the judgement facet, judgment was mildly impaired due to his psychiatric complaints. 

With regard to the social interaction facet, social interaction was occasionally inappropriate due to his diagnoses of depression and intermittent explosive disorder.  

With regard to the orientation facet, he was oriented to person, time, and place.

With regard to the motor activity fact, motor activity was normal.

With regard to the visual spatial orientation facet, visual spatial orientation was normal. 

With regard to the subjective symptoms facet, he had 3 or more subjective symptoms that mildly interfered with work, related to his head injury which included headaches.  He also had other problems and injuries which interfered with his work.  

With regard to the neurobehavioral effects facet, he had one or more neurobehavioral effects that would occasionally interfere with the workplace, such as the intermittent explosive disorder would cause problems in a workplace environment.  

With regard to the communication facet, he was able to communicate well by written and spoken language, and orally.

With regard to the consciousness facet, he had a normal level of consciousness. 

The examiner diagnosed traumatic brain injury, with post-traumatic tension-type headaches.

The examiner opined that the Veteran's dizziness and vertigo were related to a disorder other than TBI.  The sleep disturbance was related to his multiple injuries.  Fatigue and malaise were related to the sleep disturbance and other injuries.  Difficulty with attention and concentration were due in large part to psychiatric complaints.  He also had loss of libido probably due to depression.  His hearing problem was probably also related to an assault.  The examiner concluded that the neurobehavioral symptoms, again, were probably more psychiatric in nature.  The examiner was unable to attribute those problems with his memory that are due to psychiatric factors from organic factors without resorting to speculation.

On May 2015 VA TBI examination the Veteran presented with complaints of irritability, worsening memory loss, and intermittent headaches.

With regard to the memory, attention, concentration, and executive functions facet, there was a complaint of mild memory loss.

With regard to the judgment facet, judgement was normal.  

With regard to the social interaction facet, social interaction was routinely appropriate.  

With regard to the orientation facet, he was oriented to person, time, place and situation.  

With regard to the motor activity facet, motor activity was normal.  

With regard to the visual spatial orientation facet, he was mildly impaired.  He occasionally got lost in unfamiliar surroundings and used a GPS device.

With regard to the subjective symptoms facet, there were no subjective symptoms.

With regard to the neurobehavioral effects facet, there were one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but do not preclude them.  The neurobehavioral effects were described as him being fired for yelling at a lady.

With regard to the communication facet, he was able to communicate in spoken and written language as well as comprehend the same.  

With regard to the consciousness facet, consciousness was normal.

Headaches were identified as subjective symptoms related to the TBI.  With regard to the impact his ability to work, he had difficulty working due to concentration problems and headaches.

The examiner opined that there was mild TBI and symptoms including subjective complaints of memory loss and headaches.  The examiner opined that his headaches and memory loss could also be due to his comorbid health condition.  The examiner could not determine the percentage of symptoms that were due to TBI and which were due to his mental health condition without mere speculation.  He was pleasant, but voiced a lot of anger, irritability, and difficulty with dealing with others in general, and stated he did not like to go out and was not very social.

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for TBI at any time during the period on appeal.  The Board notes that the Veteran's psychiatric disorders and headaches have been evaluated separately. 

In this regard, the Board has considered the 10 facets discussed above.  The Veteran's disability has been manifested by no greater than level 1 impairment for any of the facets under the Cognitive Table.  For memory impairments, during both the August 2010 and May 2015 VA examinations, the Veteran complained of mild memory loss, attention, concentration, or executive functions, but without objective evidence on testing.  Therefore, the Board finds that the evidence of record is indicative of level 1 impairment for memory, attention, concentration and executive functions. 

With regard to judgment, as set forth above, the objective evidence indicates that the August 2010 VA examiner related judgment problems to the Veteran's service-connected psychiatric disorders and the May 2015 VA examiner indicated that judgement was normal, indicative of level 0 impairment.  Socially, at the time of the August 2010 VA examination, it was determined that the Veteran's social interaction was mildly impaired due to his psychiatric disorders and in May 2015 
routinely appropriate, indicative of level 0 impairment.  As for orientation, it was determined the Veteran is always oriented to person, time, place, and situation, suggestive of level 0 impairment.  As for motor activity, it was found to be normal, indicative of level 0 impairment.  With regard to subjective symptoms, on August 2010 VA examination, the Veteran was found to have three or more subjective symptoms that mildly interfere with work.  The May 2015 VA examiner found that there were no subjective symptoms.  Therefore, at worst, the level of social interaction is indicative of level 1 impairment.  With regard to neurobehavioral symptoms, these include yelling at a lady and appear to be related to his psychiatric disorders, suggestive of level 0 impairment.  With regard to communication, on August 2010 and May 2015 VA examination he was able to communicate by spoken and written language and to comprehend spoken and written language and consciousness was normal, indicative of level 0 impairment for communication and consciousness.  As such, an initial rating in excess of 10 percent is not warranted. 38 C.F.R. § 4.124a, DC 8045.

In this regard, the Board observes that the Veteran's judgment, social interaction, and neurobehavioral symptoms have been contemplated in the ratings for the Veteran's psychiatric disorders and some subjective symptoms have included headaches.  To increase his compensation for these symptoms which are contemplated by his service-connected psychiatric disorders and headaches therefore be unlawful pyramiding.  38 C.F.R. § 4.14.  Thus a rating in excess of 10 percent due to neurobehavioral effects is not warranted.

In finding against the next-higher 40 percent rating, the Board notes that the record does not support a finding of impairment at a level of 2, 3, or total impairment in any of the remaining 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" as to warrant a higher disability rating at any time throughout the duration of the appeal.

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's entitlement to special monthly compensation (SMC).  The record reflects that the Veteran was awarded SMC in a November 2015 rating decision.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating higher than 10 percent for TBI and any residuals thereof.

Left and right shoulder

The Veteran contends that his left shoulder disability is more severe than his 20 percent evaluation indicates.  He also contends that his right shoulder disability is more severe than his noncompensable rating prior to August 17, 2010, and higher than 20 percent since August 17, 2010, indicates.  His predominant arm is his right arm.  See, May 2015 VA examination.

Historically, in February 2009, the RO granted service connection for left shoulder dislocation with residual Hill-Sacks lesion, evaluated as 10 percent disabling under DCs 5201-5024 (limitation of motion of the arm, tenosynovitis), and status post right clavicular fracture, evaluated as noncompensable, under DC 5203, each effective from November 12, 2008.

In the February 2009 rating decision, the RO explained that a 10 percent rating was assigned for painful limited motion of the left shoulder.  With regard to the right shoulder, a noncompensable (zero percent) rating was assigned based on VA examinations which showed normal range of motion of the right shoulder.

A November 2015 rating decision increased the rating from 0 percent to 10 percent for the right shoulder disability (status post right clavicular fracture), effective from May 15, 2015, the date of the VA examination showing a worsening of his right shoulder disability, based on painful motion of the right shoulder.  
An April 2017 rating decision increased the rating from 10 percent to 20 percent for the left shoulder disability, effective from November 12, 2008, based on painful motion of the left shoulder, pursuant to DC 5201.  The RO noted that a 30 percent rating was not warranted for limitation of motion of the arm unless the evidence showed limited motion of the arm to 25 degrees from the side.  This rating decision also increased the rating from 10 percent to 20 percent, effective August 17, 2010, the date the medical evidence warranted an increased evaluation, for the right shoulder disability, based on painful motion of the shoulder, pursuant to DC 5201.  However, since these increases did not constitute a full grant of the benefits sought, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Disabilities and injuries of the shoulder are evaluated under DC 5200, 5201, 5202 and 5203.  See 38 C.F.R. § 4.71 (a).  The evidence establishes the Veteran is right-handed, so his right shoulder is rated for impairment of the major upper extremity and the left shoulder is rated for the impairment of the minor upper extremity.

In this regard, as the evidence does not demonstrate any ankyloses and there is no identified impairment of the humerus for either shoulder, DCs 5200 and 5202 are inapplicable.  As such, an increased rating cannot be assigned under DCs 5200 or 5202.  38 C.F.R. § 4.71a, DCs 5200 and 5202 (2016).  As the Veteran is service-connected for status post right clavicular fracture and the record reflects limited motion of both shoulders, the Board will consider whether evidence of record warrants the assignment of a higher disability rating for either shoulder under DC 5201, which contemplates limitation of motion of the arm and whether the evidence of record warrants the assignment of a higher disability rating for the right shoulder under DC 5203, which contemplates impairment of the clavicle or scapula.

Under DC 5201, for the major side, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  For the minor side, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 20 percent rating is also warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2016). 

Under DC 5203, which provides the same ratings for both the major and minor side, a 10 percent rating is assigned for malunion of the clavicle or scapula of the arm, or for nonunion of the clavicle or scapula without loose movement.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2016).  Forward flexion and abduction to 90 degrees amounts to shoulder level.

The STRs include a December 2006 report which indicates chronic left shoulder pain since dislocation after being thrown out of a chair onboard when a boat rolled in a swell.  The Veteran complained of persistent popping and pain with turning motion while driving, but denied any recurrence of feeling of instability.  

An October 2007 Naval Medical Center report of medical board examination indicates that range of motion measurements of the left shoulder indicated 160 degrees forward flexion and abduction, and 50 degrees external rotation.  There was no apprehension at that time.  Diagnoses included a left shoulder dislocation and right clavicle dislocation.

On February 2008 VA general medical examination, the Veteran presented with a history of an in-service left shoulder injury which interfered with sleep secondary to pain and associated popping.  He was diagnosed with a left shoulder dislocation.  He had no recurrent dislocations, but he did experience intermittent popping.  He had not had shoulder surgery.  A MRI revealed a Hill-Sacks lesion consistent with a history of dislocations.  There was no labral pathology and there was minimal tendinosis of the supraspinatus tendon.

With regard to the right clavicle, he presented with a history of injury in 1990 secondary to a fall.  The injury healed without surgery, but he still had pain in the right anterior shoulder and clavicle area when he rolled onto his right side in bed which woke him at night.  He had difficulty bench pressing over his head and noted pain in the right clavicular and shoulder areas.  Otherwise, the right shoulder disability did not interfere with his function.

On examination of the left shoulder, there was no tenderness or muscle atrophy.  Range of motion measurements of the left shoulder indicated 160 degrees forward flexion and 150 degrees abduction.  Range of motion measurements for the right shoulder indicated 180 degrees forward flexion and 180 degrees abduction.  There was 90 degrees external rotation, 50 degrees extension, and 50 degrees adduction, bilaterally.  Strength was 5/5. 

With regard to the left shoulder, there was no further decreased range of motion with repetitive movement.  However, there was increased pain, popping, and fatigue and decreased resistance with repetitive motion of the left shoulder.  There was a sensation of the left shoulder wanting to "pop." 

Examination of the right clavicle, indicated a minimal deformity and minimal tenderness over the medial clavicle.  

The examiner diagnosed left shoulder dislocation with residual Hill-Sacks legion.  X-rays showed borderline widening of the acromioclavicular distance and status post right clavicular fracture.  

In a statement received in May 2008, the Veteran's girlfriend stated that his left shoulder popped in and out of place.

On November 2008 private examination, both shoulders were grossly normal.  There was minimal tenderness along the clavicles.  Range of motion of both shoulders was normal.  There was no warmth, erythema, swelling or deformity of any shoulders.  There was good strength as well as sensation was intact.

On August 2010 VA joints examination, the Veteran presented with complaints of bilateral shoulder pain that had progressively worsened since his service-related injuries.  Pain was rated 7 to 8 out of 10 on the pain scale for which he took medication.  There were no flare ups, per se.  There was no instability with either shoulder and he did not use a sling or a brace or other assistive devices and had not undergone surgical intervention.  There was no effect on activities of daily living.  When he was employed, he had difficulty with heavy lifting, sleeping, and driving.
Further inspection of both shoulders did not reveal any gross deformity.  Range of motion measurements of both shoulders indicated 0 to 150 degrees forward flexion and adduction, 90 degrees external rotation, and 70 degrees internal rotation, bilaterally.  Repetitive range of motion caused increased pain, but there was no increase in weakness, fatigability, or additional functional limitation.  He had a positive Hawkins test, right greater than the left, and tenderness over the right bicipital tendon.  There was no tenderness over the acromioclavicular space or atrophy.

Diagnoses included bilateral impingement syndrome, status post right clavicular fracture and left shoulder dislocation with X-rays showing a well-healed fracture of the right distal clavicle and normal X-rays of the left shoulder.  He had functional imitations with lifting and driving and was not currently employed.

In January 2013, the Veteran complained of right shoulder pain after heavy lifting (a car and a 75pound cat).  Pain was worse with lifting or even just pulling up his covers at night.  There was tenderness over distal clavicle and anterior shoulder.  Passive range of motion was excellent, but active range of motion was severely limited by pain.  There were negative impingement signs.  The assessment was likely rotator cuff tendinitis. 

A March 2013 X-ray of the right shoulder indicated findings suggestive of calcific tendinosis involving the left rotator cuff.  A May 2013 physical therapy note shows range of motion measurements of the right shoulder indicated 125 degrees flexion and 135 degrees abduction that were functionally limited due to pain.  There was 60 degrees external rotation with 0 degrees on abduction and pain at the end of ranges of motion.  Left shoulder range of motion measurements were not provided.
A December 2013 MRI of the shoulder indicated low-grade focal intrasubstance tear of the subscapularis, supraspinatus tendinosis.  There was no high-grade or full-thickness rotator cuff tear.  There was a small perianal ganglion cyst and tiny subacromial enthesophyte, which could be a source of extrinsic rotator cuff impingement. 

A May 2014 report indicates right shoulder rotator cuff tendinopathy.  A December 2014 report indicates full right shoulder full range of motion with pain and crepitus.

On May 2015 VA shoulder and arm conditions DBQ examination, the Veteran presented with complaints of left shoulder pain when lifting, carrying, or pulling.  Both shoulders "clicked" throughout range of motion and he had increased pain when he raised his arms above his head.  Subsequent to the in-service right shoulder injury, he reinjured the right arm in a car accident and a post-injury MRI showing labral tear and evidence of impingement.  He did not report flare-ups of the shoulder or arm, but reported bilateral shoulder pain when lifting, pulling, or carrying.

Range of motion measurements for the right shoulder indicated 150 degrees flexion, 130 degrees abduction, 90 degrees external rotation, and 60 degrees internal rotation.  Range of motion itself did not contribute to functional loss.  Pain was noted on examination and caused functional loss.  There was pain on flexion, abduction and internal rotation.  There was evidence of pain with weight-bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated tissue.  There was subacromial tenderness.

With regard to the left shoulder, range of motion measurements indicated 170 degrees flexion, 160 degrees abduction, 90 degrees external rotation, and 70 degrees internal rotation.  The range of motion itself did not contribute to functional loss.  Pain was noted on examination and caused functional loss.  There was pain on flexion, abduction, and internal rotation.  There was no evidence of pain with weight-bearing, but there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was subacromial tenderness and objective evidence of crepitus.
Bilaterally, on repetitive use testing there was no additional functional loss of range of motion after three repetitions.  Pain limited the functional ability with repeated use over time.  Muscle strength testing was normal, bilaterally.  There was no evidence of atrophy or ankylosis. 

With regard to the right shoulder, Hawkins impingement and empty can tests were positive, while external rotation/infraspinatus strength and lift-off subscapularis tests were negative.  Instability, dislocation, or labral pathology was suspected and there was a history of mechanical symptoms (clicking, catching) bilaterally, but there was no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  The crank apprehension and relocation tests were positive bilaterally.  There was AC joint degenerative changes in both shoulders and tenderness on palpation of the left AC joint.  

There was no evidence of loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus; malunion of the humerus with moderate or marked deformity.  The bilateral shoulder disability impacted his employment status due to limited lifting, carrying, pulling and use of arms overheard.  
The examiner noted that the Veteran is service-connected for a right clavicular fracture in 2009 following separation from service in 2008 and opined that there were no symptoms of functional limitation due to the fracture.  AC joint degenerative changes were documented joint degenerative changes documented on May 2006 pre-discharge X-ray examination.  The left shoulder diagnoses represented a progression of the service-connected condition.  The examiner opined that the Veteran's right shoulder symptoms began after a 2010 car accident and were not related to active service.

A December 2015 emergency room department report indicates the Veteran sought treatment for right shoulder pain after lifting heavy items in a junk yard.  He was unable to raise arm up over head, using store bought sling.  He had a history of right shoulder injury in 2013.  The assessment was likely musculoskeletal strain.

VA treatment records include an April 2017 report which indicates a complaint of chronic left shoulder pain.  However, an April 2017 X-ray examination of the left shoulder was normal.  

Applying the relevant criteria, and resolving reasonable doubt in the Veteran's favor, the Board finds that the record reflects that Veteran is entitled to a disability evaluation of 20 percent for his right shoulder disability for the entire period on appeal based on painful motion of the right shoulder pursuant to DC 5201, based on painful motion of the shoulder, which is the least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the Board finds that an initial rating higher than 20 percent for the left or right shoulder criteria have not been met.  In this regard, the evidence does not show that the Veteran's right shoulder, limitation of arm motion to midway between the side and shoulder level.  For the left shoulder, there is no evidence of limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2016).

The Board has also considered whether the Veteran's right shoulder disability warrants a higher rating under DC 5203, but finds that it does not.  Under DC 5203, the maximum rating for impairment of the clavicle or scapula is 20 percent for the major and minor extremity.  Although the RO assigned a 20 percent rating for each shoulder under DC 5203 for the period prior to August 7, 2010, the Board concludes that a 20 percent rating for the right shoulder prior to and since August 7, 2010 under DC 5201 most appropriately reflects the Veteran's right shoulder disability.

With regard to the DeLuca factors, the Board observes that the VA examining physicians and clinicians, have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  These factors are the bases of the 20 percent ratings for the bilateral shoulder disability, including the 20 percent rating for the right shoulder assigned herein for the entire period on appeal.  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates a rating of 30 percent for either shoulder at any time during the period on appeal.
While the Board accepts the contentions of the Veteran (as reflected in the VA examinations and treatment records) that his bilateral shoulder disability causes him to experience pain, providing the basis for the initial 20 percent rating for the left shoulder disability and 20 percent initial rating for the right shoulder disability, including the 20 percent rating assigned herein for the period prior to August 17, 2010, the Board has taken that into account in its consideration of the limitation of ROM of the Veteran's left and right shoulders.

While the Board understands the Veteran's central concern that his bilateral shoulder disability causes such symptoms as pain and weakness, it is important for the Veteran to also understand that the Board does not suggest that the Veteran does not have problems with his shoulders.  The question is whether these problems provide a basis to grant an initial rating higher than 20 percent for the left or right shoulder.  Without consideration of the problems he cited and the other issues he has with his shoulders at this time, the current evaluations could not be justified.
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 20 percent for the left shoulder.  However, an initial rating of 20 percent for the right shoulder, is warranted during the entire period on appeal.

Left and right foot disabilities

The Veteran contends that his left and right foot disabilities are more severe than his initial 10 percent evaluations for pes planus and plantar fasciitis with heel spurs of the left and right foot prior to May 15, 2015, and higher than 30 percent for bilateral pes planus and plantar fasciitis since May 15, 2015. 

Historically, in February 2009, the RO granted service connection for bilateral pes planus and plantar fasciitis with heel spurs, rated as 10 percent disabling, effective November 12, 2008, pursuant to DC 5276, which rates acquired flatfoot.  In June 2012, the RO assigned separate ratings of 10 percent, each for right and left foot pes planus and plantar fasciitis with heel spurs, effective from November 12, 2008, pursuant to DCs 5276-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  DC 5276 refers to plantar fasciitis, or flatfoot.  DC 5284 refers to a foot injury.

In November 2015, the RO increased the rating from 10 percent to 30 percent for bilateral pes plantar with plantar fasciitis, effective from May 15, 2015, under DC 5276, based on pain on use, accentuated.  However, since this increase did not constitute a full grant of the benefits sought, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Under DC 5276, a 10 percent rating is warranted for bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achilles, and pain on manipulation and use of the feet.  A 20 percent rating (unilateral) or 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for bilateral pronounced symptoms, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achilles on manipulation, not improved by orthopedic shoes or appliances.  Unilateral pronounced symptoms warrant a 30 percent rating.

Under DC 5284, a moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating, and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5284 (2016).

Turning to the merits of the claims, STRs include a January 2007 X-ray examination of the right foot indicated an impression of soft tissue swelling in the right foot laterally.

On February 2008 VA general medical examination bilateral pes planus/heel spurs and plantar fasciitis, the Veteran presented with a history of bilateral pes planus, heel spurs, and plantar fasciitis.  He was unable to stand more than 20 minutes secondary to bilateral heel pain and pes planus.  He went to physical therapy and wore prescribed orthotics.

Examination of the feet indicated there was mild pes planus bilaterally.  The Achilles alignment was bilaterally, normal.  Diagnoses included bilateral pes planus, bilateral heel spurs, and plantar fasciitis.

On August 2010 VA joints examination, with regard to feet, the Veteran presented with complaints of painful arches and his heels associated with fatigability and weakness.  Treatment included Motrin.  He used inserts in the past, but stopped wearing them because they no longer provided relief.  He had difficulty with prolonged standing and walking.

On examination of the feet, there was no evidence of painful motion, instability, edema, or weakness.  He had tenderness in the bilateral plantar fascia and heels.   He had bilateral pes planus, right greater than the left with pronation of the feet and valgus of 20 degrees that was not reducible with mild pain with manipulation on the right, but not on the left.  Repetitive range of motion caused increased pain, but no increase in weakness, fatigability, or additional functional limitation.  The examiner diagnosed bilateral pes planus, plantar fasciitis, and opined that he had no functional limitations.

On May 2015 VA foot conditions, including flatfoot DBQ examination, the Veteran complained of daily aching pain in his feet which increased with prolonged standing and walking.  He wore orthotics with some improvement in symptoms, with morning tenderness which required stretching or plantar fascia.  He had pain which increased when walking more than 1 or 2 blocks.  After walking for more than 1-2 blocks pain was much worse.  Walking and standing were limited by foot pain.

He had pain on use of both feet and pain accentuated on use and pain with manipulation.  There was no swelling or characteristic callouses.  He wore orthotics in both feet.  There was no extreme tenderness of plantar surfaces on one or both feet, objective evidence or marked deformity of one or both feet, marked pronation of the feet, alteration of the weight-bearing, or marked inward displacement and severe spasm of the Achilles tendon (right hindfoot) on manipulation of one or both feet.  There was weight-bearing line fall over or medial to the great toe for both feet and inward bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet.  There was decreased longitudinal arch height of one or both feet on weight-bearing.  The Veteran indicated that the bilateral foot disability was moderate in severity.

Bilaterally, he had plantar fasciitis with pain on weight-bearing, moderate in severity.  He required the use of arch supports, custom orthotic inserts, or shoe modifications.  There was pain on examination which contributed to functional loss.  There was pain on weight-bearing, disturbance of locomotion, and interference with standing for both feet.  There was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used over a period of time.  Standing and walking were limited.  There was no functional loss during flare-ups or when the foot was used repeated over a period of time.  Regarding any impact on his ability to perform occupational tasks, the bilateral foot pain limited standing and walking.

Applying the relevant criteria pursuant to DC 5276, the Board finds that prior to May 15, 2015, the date of the most recent VA examination which shows a worsening of the Veteran's bilateral pes planus disability, a rating higher than 10 percent for the left and right foot, is not warranted.  In this regard, there was no objective evidence of severe marked deformity, indication of swelling on use, and characteristic callosities.  While there was evidence of left and right foot pain, there was no objective evidence of pain on manipulation and use accentuated.  Accordingly, the objective evidence of record does not show that the Veteran's left and right foot disabilities warrant the assignment of an initial higher rating of 20%, for his right and left, for the period prior to May 15, 2015. 

For the period since May 15, 2015, the Board finds that a rating higher than 30 percent for bilateral pes planus is not warranted.  In this regard, there is no objective evidence of bilateral pronounced symptoms, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances. 

Prior to and since May 15, 2015, the Board has considered whether the Veteran's left and right foot disabilities approximate a higher rating under DC 5284 which rates residuals of other foot injuries, but concludes that it does not.  In this regard, the medical evidence of record does not show that the Veteran's left and right foot disabilities were moderately severe prior to May 15, 2015, which would warrant the assignment of 20 percent ratings for each foot, or that there was actual loss of use of the foot since May 15, 2015, which would warrant the assignment of a 40 percent rating for either foot.  Rather, the Board finds that his symptoms prior to and since May 15, 2015, are adequately contemplated by the criteria at DC 5276.  Overall, the evidence of record reflects that the Veteran's left and right foot were moderately severe prior to May 15, 2015, or that his bilateral foot disability was manifested by actual loss of use of either foot under DC 5284, of either foot.

Additionally, the assignment of a separate rating under DC 5284 would constitute pyramiding, which is prohibited, because the symptoms of the Veteran's bilateral pes planus are already contemplated by DC 5276 under which the Veteran is already rated.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, a separate rating is not for application.

In addition to DC 5284, the Board has considered rating the Veteran's disability under DCs 5277 to 5283.  However, with the exception of DC 5280 with regard to the Veteran's right great toe disability which is addressed below, no such criteria are applicable in this case.  The record does not reflect, and the Veteran has not contended, that any time during the appeal period his bilateral foot disability has been manifested by weak foot, claw foot, metatarsalgia, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, DCs 5277-5279, 5281-5283.  The Board notes that on May 2015 VA examination the Veteran was diagnosed with hallux valgus, bilaterally.  In this regard, any hallux valgus of the left foot was not noted to be severe or post-surgical intervention.  Thus, a compensable rating under DC 5280 for hallux valgus of the left foot would not be warranted.  See 38 C.F.R. § 4.71a, DC 5280.

Right great toe

The Veteran contends that his right great toe disability is more severe than his initial 10 percent evaluation indicates.

Historically, in February 2009, the RO granted service connection for status post bunionectomy of the right great toe, with numbness, and residual scar with a noncompensable evaluation, effective from November 12, 2008, pursuant to DC 5280.  In April 2017, the RO increased the rating from noncompensable to 10 percent, effective from November 12, 2008, pursuant to DC 5280, for surgical resection of the metatarsal head.  However, since this increase did not constitute a full grant of the benefits sought, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

DC 5280 provides for a maximum 10 percent rating where hallux valgus is "severe," if equivalent to amputation of the great toe; or where there has been an operation with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, DC 5280.  A higher evaluation under the currently-assigned Diagnostic Codes is unavailable to the Veteran because he is already in receipt of the maximum 10 percent evaluation applicable to his right foot bunion.

The Board notes that ratings of 10, 20, 30, and 40 percent are available for 'other foot injuries' under DC 5284.  The Board finds that the best code to evaluate his disability, however, DC 5280 is the DC that clearly indicates it is evaluating the condition at issue: hallux valgus.  There is no basis to evaluate this condition under any other DC.  The DC is clearly and unambiguously devised to address the disability at issue. 

In any event, to warrant a compensable rating under this code (5284), there must be at least moderate disability.  See 38 C.F.R. § 4.71a.  Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the merits of the claim, on February 2008 VA general medical examination, X-rays showed prior hallux valgus surgery of the right foot diagnosed as status post bunionectomy with residual numbness and tingling of the right dorsal great toe.

On August 2010 VA examination the Veteran presented with a history of significant pain related to right hallux valgus/bunion.  He underwent a bunionectomy in 2007 with significant relief in his great toe pain.  He had residual numbness and tingling in the dorsal aspect of the right great toe since that time. 

Examination of the right great toe indicated a bunionectomy scar and there was no tenderness over the first metatarsophalangeal joint.  There was mild decreased sensation over the dorsum of the right great toe.  Skin examination indicated a 5 cm x 1 mm well-healed, vertical scar over the dorsum of the right great toe and metatarsal area secondary to the bunionectomy. There was no tenderness.

On August 2010 VA skin examination of the right great toe, there was a 3 cm scar just proximal to the great toe on the right foot that was a linear scar that was nontender, numb, well-healed and superficial.  The examiner diagnosed status post bunionectomy of the right foot, and bunion present on the left foot with X-rays of the right foot showing status post bunionectomy and X-rays of the left foot showing mild hallux valgus with bunion formation.  He had no functional limitations.  

On May 2015 VA foot conditions, including flatfoot DBQ examination, there was hallux valgus, bilaterally, that was mild or moderate in severity.  He had surgery for hallux valgus on the right, tarsal osteotomy/metatarsal head osteotomy (equivalent to metatarsal head resection) in 2006.  He underwent a bunionectomy for the right foot and experienced MP joint pain and tenderness.  

Examination revealed a right great toe scar with surrounding numbness, not functionally significant.  The scar was over the great toe MTP joint and measured 3 cm long by 0.2 cm wide.  There was right great toe scar with surrounding numbness, but the examiner indicated it was not functionally significant. 

The Board finds that the evidence shows the Veteran's right hallux valgus is at most mild and does not manifest with any disabling symptoms.  Therefore, the evidence does not support that the Veteran's hallux valgus is severe enough to be compensable under Diagnostic Code 5284.

Finally, the Board has also considered whether a separate compensable rating is warranted for the Veteran's scar of the right great toe.  However, the evidence does not show that the residuals scar is considered in any way disfiguring, or the equivalent of painful or unstable scars, and a separate rating under DCs 7800-7805 is not warranted.

Additional Considerations

With regard to his psychiatric disorder, TBI, bilateral shoulder and feet disabilities, and right great toe disability, the Veteran is competent to report his complaints of anger and depression (psychiatric disorder), headaches (TBI), pain, stiffness, and weakness (orthopedic disabilities) as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's remands in order to address this medical question and the basis for the increased ratings assigned herein). He is not, however, competent to identify a specific level of disability of his psychiatric disorder, TBI, bilateral shoulder and feet disabilities, or right great toe disability according to the appropriate diagnostic code. On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disorder, TBI, and orthopedic disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board notes that in December 2011, the RO granted TDU effective from November 12, 2008.  Accordingly, this issue is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Service connection for bilateral hearing loss is denied.

An initial rating higher than 70 percent for a service-connected psychiatric disorder, is denied.

An initial rating higher than 10 percent for TBI residuals, is denied. 

An initial rating higher than 20 percent for a left shoulder disability, is denied.

Prior to August 17, 2010, an initial 20 percent rating, but no higher, for a right shoulder disability, is granted, subject to the laws and regulations governing the award of monetary benefits.

Since August 17, 2010, a rating higher than 20 percent for a right shoulder disability, is denied.

Prior to May 15, 2015, an initial rating higher than 10 percent for right and left foot disabilities, is denied.

Since May 15, 2015, a rating higher than 30 percent rating for a bilateral foot disability, is denied.
 
An initial rating higher than 10 percent for a right great toe disability, is denied. 


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for low back and right knee disabilities and for increased ratings for right ankle and left knee disabilities, so that he is afforded every possible consideration.

With regard to the claims for increased ratings for right ankle, right elbow, and left knee disabilities, the Veteran most recently underwent VA examinations in May 2015.  However, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA ankle, elbow, and knee examinations must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

With regard to the claims for service connection for right knee and low back disabilities, in August 2015 the Board remanded these claims for VA examinations and opinioned that addressed both direct and secondary service connection.  With regard to the low back and right knee disabilities, the examiner was asked to provide an opinion as to whether the disabilities were related to service or caused or aggravated by his service-connected disabilities, particularly his left knee, right ankle, and bilateral feet disabilities.

Subsequent to May 2015 VA examinations, lumbosacral strain, degenerative disc disease of the lumbar spine, and right knee strain were diagnosed.  In a May 2015 opinion, the VA examiner opined that the low back and right knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, he failed to provide an opinion as to whether these disabilities were related to the Veteran's service-connected disabilities. 

Accordingly, as it remains unclear whether the Veteran's current low back and right knee disabilities are related to his service, an additional examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

On remand, additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's back and right knee disabilities, including those from the San Diego VAMC, dated from April 2017 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his right ankle, right elbow, and left knee disabilities.  The claims file should be made available to the examiner, to specifically include a copy of this Remand.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.

With regard to the right ankle and left knee disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite

3.  Provide the claims file to an appropriate VA examiner, other than the May 2015 VA examiner, who should determine whether a new VA examination is warranted in order to provide an addendum opinion regarding the nature and etiology of the Veteran's right knee and low back disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

The examiner must provide the following opinion(s):

a) Is it at least as likely as not (50 percent or more probability) that any right knee and low back disabilities, had its onset in or is etiologically-related to the Veteran's active duty service.

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that any right knee and low back disabilities, are (a) proximately due to or the result of the Veteran's service-connected disabilities, particularly his left knee, right ankle, and bilateral feet disabilities, or (b) aggravated or permanently worsened by his service-connected PTSD.  If it is determined that right knee and low back disabilities, are related to the service-connected particularly his left knee, right ankle, and bilateral feet disabilities, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset.
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran, and after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


